DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected a graphite sheet and an electronic device comprising the graphite sheet., there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/23/2022.
Applicant’s election without traverse of   in the reply filed on 08/23/2022 is acknowledged.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ohta et al (US 20170073231)

Ohta teaches a polyimide film for a roll type graphite sheet (see Abstract and 0023) formed from Pyromellitic dianhydride (PDMA) and 4,4'-diaminodiphenyl ether (ODA)/p-phenylenediamine (PDA) in the ratio of 80/20 (see Table 1 , Example 5). 

Since Ohta’s and Applicant’s polyimides have the same structure, their modulus values are inherently within the same range.

Alternatively, it would have been obvious to a person of ordinary skills in the art to expect the same physical properties from Ohta’s and Applicant’s polyimides, since have the same structures.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Toida et al (JP 2017179153) in view of Lei et al (CN 106905527), cited in IDS.

Toida teaches a polyimide film for a roll type graphite sheet, which can be obtained from PDMA and ODA/PDA ratio within the range of 55/45 to 100/0 (see claim 1).
Regarding claim 3, Toida teaches diaminodiphenylmethane as a possible additional diamine.

Note that Toida does not teach all diamines in one example.

Lei teaches polyimide film produced by a reaction of and mixture of  an anhydride and diamine monomers consisting of  p-phenylenediamine(PDA), 4.4-diamino-diphenylmethane(MDA) and oxydianiline (ODA) in the claimed ratio (see Example 1).

Lei discloses that the polyimide above has low thermal expansion coefficient, which can be desirable in a carbonization process.

Therefore, it would have been obvious to a person of ordinary skills in the art to Lei’s  diamines mixture in Toida’s film, since it produces a film with low thermal expansion, which is desirable in a carbonization process.

5. Claims 1, 5-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Manabu et al (JP 2017043668).

Manabu teaches a graphite sheet produced from a filled polyimide film (see Abstract).
Manabu teaches that the polyimide formed from pyromellitic dianhydride and  4,4′-diaminodiphenyl ether (see Examples of polyamic acid synthesis), where paraphenylenediamine and 4.4-diamino-diphenylmethane can be added.

Manabu does not teach modulus of the polyimide.

However, it would have been obvious to a person of ordinary skills in the art to expect the same physical properties from Manabu’s and Applicant’s polyimides, since have the same structures.

Manabu teaches that such fillers as calcium phosphate and calcium carbonate at 0.05 to 0.8% by weight (i.e. 500 to 8000 ppm).

Note that Manabu does not teach fillers of different particle sizes. 
However, particles of different nature typically have at least slightly different size. 
it would have been obvious to a person of ordinary skills in the art to expect at least bimodal particle size distribution of  Manabu’s fillers, since they have a different nature.


Allowable Subject Matter

6.	Claims 4 and 7-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In reference to claim 4, the closest prior art is represented by Toida. The reference teaches a polyimide film for a roll type graphite sheet, which can be obtained from PDMA and ODA/PDA ratio within the range of 55/45 to 100/0, which can contain diaminodiphenylmethane as a possible additional diamine.

However, Toida fails to teach a ratio between the components above.

Regarding claims 7-8, the closest prior art is represented by Manabu et al (JP 2017043668).
Manabu teaches a polyimide film for graphite sheet, formed from pyromellitic dianhydride and  diamines, which may  include a mixture of  4,4′-diaminodiphenyl ether , paraphenylenediamine and  4.4-diaminodiphenylmethane.
The film can contain an inorganic filler in order to obtain a good quality graphite sheet.
The filler has particle size within the range of  0.01 μm to  6.0 μm. Manabu teaches that more than one filler can be used 
Typically, particles of different nature typically have at least slightly different size. 

However, the reference fails to teach a particle size distributions claimed. 



7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765